Title: From John Adams to Jonathan Williams, 9 September 1778
From: Adams, John
To: Williams, Jonathan


     
      My dear sir
      Passi September 9. 1778
     
     Your Favour of the 3d I duely received and am very much obliged to you for the Trouble you have taken in Writing to my dear Mrs. Adams, and in sending her a few Merchandises to the amount of 229 Livres: 6 s: 9 d which Sum I will immediately pay to Mr. W. T. Franklin as you desire, and I should have been very glad to have paid an additional sum for your Commissions.
     We are in the Midst of an Awefull Pauze in the Political Concert, but I suppose a few Hours will set all the Instruments in Motion together. May the Musick be as ravishing to the Allies as the strains of Orpheus.
     I am with much Esteem your most obedient servant
    